Citation Nr: 0507103	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-28 519	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to reinstatement of a 100 percent schedular 
rating for service-connected schizophrenia effective from 
February 1, 1975, based upon clear and unmistakable error 
(CUE) in a prior rating decision.

2.  Entitlement to additional dependency benefits for a child 
over the age of 18 based upon school attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to December 1959, from October 1961 to August 1962, 
and from November 1965 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and January 2003 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Although the RO developed the issue for appellate review of 
entitlement to an effective date during the period from 
February 1, 1975, to March 14, 1978, for a total or 100 
percent disability rating for service-connected 
schizophrenia, the Board finds the issue is more 
appropriately addressed as entitlement to reinstatement of a 
100 percent schedular rating for service-connected 
schizophrenia effective from February 1, 1975, based upon CUE 
in a prior rating decision.  In fact, the veteran raised the 
issue of CUE in correspondence received by the RO in August 
2002.  In addition, as the specific matter of entitlement to 
reinstatement of a 100 percent schedular rating was not 
previously addressed in a January 1978 Board decision a claim 
of CUE in the previous unappealed November 1974 rating 
decision is not barred.  See VAOGCPREC 14-95 (May 12, 1995), 
60 Fed. Reg. 43187 (1995); but see 38 C.F.R. § 20.1104 
(2004).


FINDINGS OF FACT

1.  The veteran's 100 percent rating for schizophrenia was in 
effect for more than 5 years at the time of the November 1974 
rating decision that reduced the rating.

2.  The evidence of record in November 1974 did not clearly 
demonstrate a material or sustained improvement in the 
veteran's service-connected schizophrenia.

3.  VA regulatory provisions were not correctly applied in 
the November 1974 rating decision and that decision is void.

4.  The evidence demonstrates the veteran's child, J.L.S., 
attained the age of 18 on February [redacted], 1988. 

5.  Prior to February [redacted], 1988, the veteran was receiving VA 
compensation benefit payments at a 100 percent schedular rate 
and receiving payment of additional dependency benefits for 
J.L.S.  

6.  No claim for payment of additional dependency benefits 
for J.L.S. based upon school attendance was filed within one 
year of February [redacted], 1988.


CONCLUSIONS OF LAW

1.  Reinstatement of a 100 percent schedular rating for 
schizophrenia is warranted.  38 C.F.R. §§ 3.343, 3.344 
(1974).

2.  The criteria for payment of additional dependency 
benefits for a child over the age of 18 based upon school 
attendance have not been met.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. §§ 3.57, 3.667 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
Although VCAA notice requirements were cited in the August 
2003 statement of the case as to the issues for appeal, the 
specific matters discussed herein were not addressed in the 
VCAA notice letter issued to the veteran in November 2002.

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that efforts to comply with the 
VCAA duties to assist and notify are not required when the 
interpretation of a statute is dispositive of the issue on 
appeal.  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
meet the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As the undisputed facts 
in this case render the veteran ineligible for the claimed 
dependency benefits, the Board finds additional efforts to 
notify or assist as to this issue are not required.  In 
addition, as the Board is granting the benefit sought on 
appeal concerning the reinstatement issue, any failure to 
fully comply with the VCAA was not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reinstatement/CUE Claim

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2004).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established the 
following three-part test to determine whether CUE is present 
in a prior determination:  

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

In this case, the veteran contends, in essence, that a 
November 11, 1974, rating decision that reduced his schedular 
rating for schizophrenia from 100 to 70 percent was clearly 
and unmistakably erroneous.  VA records show that a 100 
percent schedular rating for schizophrenia was assigned 
effective from August 9, 1968, in a December 24, 1968, rating 
decision.  

VA psychiatric examination in December 1968 provided a 
diagnosis of chronic schizophrenia reaction, undifferentiated 
type, manifested by disorder of affect, autism, disorder in 
the stream of thought, depression, fear, amnestic and 
dissociative episodes with frequent aggressiveness and 
destructiveness, impairment of memory, and impairment of 
insight and judgment.  The degree of incapacity was severe.

A February 1971 VA social services report noted the veteran 
was considered to be in poor shape for either studies or 
employment.  The veteran was noted to be restless with 
shallow insight.  His memory and judgment were impaired.  He 
was very superficial and unproductive during the interview.  
The 100 percent schedular evaluation was confirmed in a March 
1971 rating decision.

VA psychiatric examination in October 1974 noted the 
evaluation was conducted without access to the veteran's 
claims file.  The examiner noted the veteran showed neglect 
in his personal appearance, was unshaven, with a rather 
vacant expression on his face.  He had a reserved and 
distant, guarded attitude and talked in a low-pitched voice.  
His general mood was angry and morose and his affective 
responsiveness was shallow.  Psychomotor was under tension.  
Stream of mental activity was slowed down with meager flow of 
ideas.  Verbal productions were mostly relevant, but had a 
paranoid tinting.  Thinking was logical and concrete.  His 
capacity for conceptual thinking was poor and blocking of 
thought occurred easily.  Thought content revealed 
preoccupation with somatic symptomatology.  He presented 
vegetative signs of increased anxiety.  It was noted that he 
was often quite depressed and experienced agitated episodes.  
He was afraid of being kept in the hospital, felt 
uncomfortable in crowds, and liked to be outside in the open 
country.  He was easily angered and in poor control of his 
impulses.  

The examiner stated the veteran's sensorium was with fair 
orientation in the three spheres and with only spotty defects 
in memory.  His intellectual functioning was on a regressed 
level.  His ability for mental concentration was poor, his 
insight was lacking, and his judgment was moderately 
impaired.  The diagnosis was chronic schizophrenia, 
undifferentiated type.  The disability was noted to be 
moderately severe under present psychiatric management.

VA law at the time of the November 1974 rating decision 
provided a 100 percent rating for schizophrenia with active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce complete social and 
industrial inadaptability, a 70 percent rating with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, and a 50 percent rating when 
there was evidence of considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, General Rating 
Formula for Psychotic Reactions (1974).

Under 38 C.F.R. § 3.343(a), as in effect at the time of the 
November 1974 rating reduction, total disability ratings, 
when warranted by the severity of the condition and not 
granted purely because of hospital, surgical, or home 
treatment, or individual unemployability would not be 
reduced, in the absence of clear error, without examination 
showing material improvement in physical or mental condition.  
Examination reports showing material improvement must have 
been evaluated in conjunction with all the facts of record, 
and consideration must have been given particularly to 
whether the veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking 
work or whether the symptoms were brought under control by 
prolonged rest, or generally, by following a regimen which 
precluded work, and, if the latter, reduction from total 
disability ratings were not to be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1974).

The rating agencies were to handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  It was essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination was full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applied to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  38 C.F.R. § 3.344 (1974). 

Examinations less full and complete than those on which 
payments were authorized or continued were not to be used as 
a basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, including manic 
depressive or other psychotic reaction, were not to be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warranted the 
conclusion that sustained improvement had been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition was clearly reflected the rating agency was 
to consider whether the evidence made it reasonably certain 
that the improvement would be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis were to exercise caution in the determination as to 
whether a change in diagnosis represented no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflected mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease was to be borne in mind. Id.  The 
provisions apply only to rating disabilities which have 
continued for long periods of time (5 years or more).  
38 C.F.R. § 3.344(c).  

The Court has held that the failure to consider and apply the 
provisions of 38 C.F.R. § 3.343(a), if applicable, renders a 
rating decision, and any Board decision subsuming such rating 
decision, void ab initio, as not in accordance with the law.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992). 

Based upon the record at the time of the November 1974 rating 
decision, the Board finds the evidence did not clearly 
demonstrate a material or sustained improvement in the 
veteran's service-connected schizophrenia.  There is no 
indication that the RO considered the applicable provisions 
of 38 C.F.R. §§ 3.343, 3.344.  The rating decision itself 
indicates the action was based upon the findings of one VA 
examination in October 1974.  Thus, the Board finds the 
failure of the RO in November 1974 to consider, as required, 
the provisions of 38 C.F.R. § 3.343(a) was CUE.  In 
accordance with Dofflemyer, restoration of the 100 percent 
schedular rating for schizophrenia, undifferentiated type, is 
warranted, effective from February 1, 1975, the date of 
reduction.

Dependency Benefits Claim

VA law provides that the term "child" means, among other 
things, an unmarried person who is under the age of 18 years 
or who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years), is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.57(a) (2004).

Additional pension or compensation may be paid from a child's 
18th birthday based upon school attendance, if the child was 
at that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  
38 C.F.R. § 3.667(a)(1) (2004).  Pension or compensation 
based upon a course of instruction at an approved educational 
institution which was begun after a child's 18th birthday may 
be paid from the commencement of the course, if a claim is 
filed within one year from that date.  38 C.F.R. 
§ 3.667(a)(2).

In this case, the veteran submitted statement and documentary 
evidence demonstrating that his child, J.L.S., was born 
February [redacted], 1970.  He attained the age of 18 on February [redacted], 
1988. 

VA records show that in February 1988 the veteran was 
receiving compensation payments at a 100 percent rating for 
his service-connected schizophrenia.  Records also show that 
the veteran was receiving payment of additional dependency 
benefits for J.L.S. prior to February [redacted], 1988.  

VA records show that in July 1998 the RO received an 
Application for Survivors' and Dependents' Educational 
Assistance (Chapter 35) benefits for J.L.S.  The application 
noted J.L.S. had attended high school from 1986 to 1989 and 
vocational or trade school from 1989 to 1991.  

In correspondence dated in January 2002 the veteran requested 
he be awarded additional dependency benefits for J.L.S. based 
upon his school attendance after attaining the age of 18.  In 
his notice of disagreement he asserted he should be paid for 
his dependent child while he remained in school.  

Based upon the evidence of record, the Board finds that 
entitlement to additional dependency benefits for a child 
over the age of 18 based upon school attendance is not 
warranted.  The Board notes that no claim, either formal or 
informal, for payment of additional dependency benefits for 
J.L.S. based upon school attendance was filed within one year 
of February [redacted], 1988.  Although the veteran asserts, in 
essence, that additional payments are warranted because 
J.L.S. was in school in 1989 through 1991, he does not 
contend that he actually submitted a claim for such benefits 
within one year of J.L.S. having attained the age of 18.  
Thus, there is no dispute as to the facts in this case.

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In the absence of any evidence of a claim for 
additional dependency benefits for a child over the age of 18 
based upon school attendance having been filed within one 
year of February [redacted], 1988, the Board finds the veteran's 
claim must be denied.


ORDER

The veteran's 100 percent evaluation for schizophrenia, 
undifferentiated type, is reinstated, effective from February 
1, 1975; the benefit sought upon appeal is granted.

Entitlement to additional dependency benefits for a child 
over the age of 18 based upon school attendance is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


